                   Case 1:20-cv-03261-RDM Document 32-1 Filed 12/11/20 Page 1 of 3


                                                                                                                          Page 1 of 3


                               IN THE UNITED STATES DISTRICT COURT FOR THE
                                              WESTERN DISTRICT OF MISSOURI
                                                   WESTERN DIVISION

UNITED STATES OF AMERICA

-vs-                                                                   Case No.: 05-06002-01-CR-SJ-GAF

LISA M. MONTGOMERY

                                                                       USM Number:

                                                                       Frederick J. Duchardt, Jr., CJA
                                                                       John O. Connor, CJA

___________________________________

                                               JUDGMENT IN A CRIMINAL CASE


The defendant was found guilty on Count 1s on 10/22/07 of the Superseding Indictment. Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                       Date Offense                Count
       Title & Section                             Nature of Offense                    Concluded                Number(s)

 18 USC 1201(a)(1)               Kidnapping Resulting Death                         December 17, 2004                  1s

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the
defendant’s economic circumstances.

                                                                       Date of Imposition of Sentence: April 4, 2008




                                                                                    ____________/s/ Gary A. Fenner________
                                                                                                GARY A. FENNER
                                                                                         UNITED STATES DISTRICT JUDGE

                                                                                                           April 4,2008




AO 245B (Rev. 12/03) Judgment in a Criminal Case
                    Case 5:05-cr-06002-GAF Document 402 Filed 04/04/08 Page 1 of 3
                   Case 1:20-cv-03261-RDM Document 32-1 Filed 12/11/20 Page 2 of 3
LISA M. MONTGOMERY                                                                                                 Page 2 of 3
05-06002-01-CR-SJ-GAF

                                                    IMPRISONMENT
         It is the judgment of the Court that the defendant is sentenced to death on Count 1s.

         The time, place and manner of execution are to be determined by the Attorney General, provided that the time
shall not be sooner than 60 days nor later than 90 days after the date of this judgment. If an appeal is taken from the
conviction or sentence, execution of the judgment shall be stayed pending further order of this Court upon receipt of the
Mandate of the Court of Appeal.

         The defendant is remanded to the custody of the United States Marshal.




                                                        RETURN

I have executed this judgment as follows:




Defendant delivered on ____________________ to _________________________________

at _____________________________________________, with a certified copy of this judgment.


                                                                             __________________________________
                                                                                    UNITED STATES MARSHAL


                                                                         By:__________________________________
                                                                                     Deputy U.S. Marshal




AO 245B (Rev. 12/03) Judgment in a Criminal Case
                    Case 5:05-cr-06002-GAF Document 402 Filed 04/04/08 Page 2 of 3
                     Case 1:20-cv-03261-RDM Document 32-1 Filed 12/11/20 Page 3 of 3
LISA M. MONTGOMERY                                                                                                                             Page 3 of 3
05-06002-01-CR-SJ-GAF

                                                CRIMINAL MONETARY PENALTIES


       The defendant must pay the total criminal monetary penalties under the schedule of payments set forth in the Schedule
of Payments.

             Total Assessment                                         Total Fine                                     Total Restitution

                    $100.00                                                 $                                                   $


         The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in
full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Note: Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before April 23, 1996.




                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

          Lump sum payment of $100.00 due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




AO 245B (Rev. 12/03) Judgment in a Criminal Case
                      Case 5:05-cr-06002-GAF Document 402 Filed 04/04/08 Page 3 of 3
